DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant's amendment filed on December 03, 2021 was received.  Claims 1, and 6-7 were amended. Support of amendment can be found on page 5 last third paragraph of current specification. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on April 17, 2020. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Lei Fang on December 08, 2021.  The application has been amended as follows:
Claims 13-14 are cancelled.  
Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Koki et al. (JP2014084500A with English translation attached, submitted by Applicant) in view of Li et al. (CN104629603A with English abstract, submitted by Applicant) on Claims 1-2 are withdrawn because the claims have been amended.  Support of amendment can be found on page 5 last third paragraph of current specification. 

The claim rejections under 35 U.S.C. 103 as being unpatentable over Koki et al. (JP2014084500A with English translation attached, submitted by Applicant) in view of Li et al. (CN104629603A with English abstract, submitted by Applicant) as applied to claims 1-2, and further in view of Tsukada et al. (US2015/0231606 A1) on Claims 3-4 are withdrawn because the independent claim 1 have been amended.  Support of amendment can be found on page 5 last third paragraph of current specification. 

The claim rejections under 35 U.S.C. 103 as being unpatentable over Koki et al. (JP2014084500A with English translation attached, submitted by Applicant) in view of Li et al. (CN104629603A with English abstract, submitted by Applicant)as applied to claims 1-2, and further in view of Kawakami et al. (US 2011/0269022 A1) on Claims 5-8 are withdrawn because the independent claim 1 have been amended.  Support of amendment can be found on page 5 last third paragraph of current specification. 

Rejoinder
Claims 1-4, and 6-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the process of are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 02, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-4 and 6-12 are allowed.  The closest prior arts of record, Koki et al. does not teach nor suggest comprises a reduced graphene oxide insoluble to the aqueous agent and its concentration, and wherein the phosphate ions are derived from at least one selected from the group consisting of ammonium dihydrogen phosphate, sodium phosphate, sodium hydrogen phosphate, potassium phosphate, and potassium hydrogen phosphate as stated in the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717